COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-18-00147-CR
Style:                   Sanket Shukla v. The State of Texas
Date motion filed*:      May 7, 2018
Type of motion:          Notice of Appearance and Designation of New Lead Counsel
Party filing motion:     Appellant’s Newly-Retained Counsel, Peyton Z. Peebles II and
                         Appointed Counsel, Hattie Sewell Shannon
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s notice of appearance and designation of new lead counsel, construed as a
       motion to substitute counsel, is granted because it complies with Rule 6.5 and was
       signed by both appointed and newly-retained counsel. See TEX. R. APP. P. 6.5(b), (d).
       The Clerk of this Court is directed to remove Hattie Sewell Shannon as counsel for
       appellant and to substitute Peyton Z. Peebles II as appellant’s lead counsel of record,
       if not done so already. See id. 6.1(c), 6.2.

Judge’s signature: /s/ Laura C. Higley
                                               Acting for the Court

Date: May 10, 2018




November 7, 2008 Revision